USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First Circuit                                                                No. 95-1423                          UNITED STATES,                            Appellee,                                v.                    JAMES MICHAEL MURPHY, JR.,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS         [Hon. Douglas P. Woodlock, U.S. District Judge]                              Before                      Boudin, Circuit Judge,                 Coffin, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                     James Michael Murphy, Jr. on brief pro se.     Donald K. Stern, United States Attorney, James B. Farmer andStephen P. Heymann, Assistant United States Attorneys, and KathleenA. Felton, Attorney, Department of Justice, on brief for appellee.May 19, 1998                                                                            Per Curiam.  Upon careful review of the briefs and    the portions of the record transmitted to this court, we    conclude that defendant's conviction and sentence should be    upheld.  None of the issues briefed by defendant suggest to us    that a new trial is warranted.  Particularly:              1.   The district court did not abuse its discretion    in determining that the Joyce affidavit should be admitted.  In    our view, the circumstances in which the affidavit was made    provide indicia of reliability sufficient to overcome    defendant's arguments about the hearsay rule and the    Confrontation Clause.                2.   The district court also acted within its    discretion in admitting the limited evidence as to Methuen and    Quinn, as relevant to establish the identity of the Fitchburg    participants, and we cannot say that such evidence was overly    prejudicial in the circumstances.               3.   We reject defendant's arguments about the    testimony of Ryan.                4.   We cannot say that the district court abused its    considerable discretion in dismissing certain jurors whose voir    dire responses were substantially incomplete.               5.   We find no abuse of discretion in the denial  without prejudice of defendant's initial non-specific motion  for investigative services.              6.   Defendant's allegations of government misconduct  are unsupported by the record.         7.   We find no merit whatsoever in defendant's claim    that his federal sentence is improper in relation to a pre-    existing state sentence, even assuming that such claim would be    within the scope of our jurisdiction for this appeal.          8.   Having found no specific error among those    alleged by defendant, we cannot find that any cumulative error    warrants reversal here.        Defendant's "motion for leave to file additional due    process violation" is denied.  We have no jurisdiction in this    appeal to consider the post-judgment events of which defendant    complains.        The judgment is affirmed.  See 1st Cir. Loc. R. 27.1.